Citation Nr: 0615925	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  03-02 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for hepatitis A.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2002 the Department 
of Veterans Affairs (VA) Regional Office in Chicago, Illinois 
(RO) that denied the veteran's claims of entitlement to 
service connection for hepatitis A and hepatitis C.  In March 
2005, the Board remanded these issues to the RO for further 
development and adjudication.  

In the March 2005 remand, the Board noted that complete 
adjudicative action had yet to be accomplished with regard to 
the veteran's October 2001 claim for service connection for 
tinnitus.  Since this has yet to be accomplished, the issue 
of entitlement to service connection for tinnitus is again 
referred to the RO for appropriate disposition.

The Board also noted that a statement of the case had yet to 
be issued following the veteran's April 2002 notice of 
disagreement with the RO's January 2002 rating decision 
denying service connection for hearing loss.  As such, the 
Board directs the RO's attention to language of the March 
2005 remand pertaining to further action on this issue.


FINDINGS OF FACT

1.  A current, confirmed diagnosis of hepatitis A is not of 
record.

2.  A current, confirmed diagnosis of hepatitis C is not of 
record.




CONCLUSIONS OF LAW

1.  Hepatitis A was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. § 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).

2.  Hepatitis C was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. § 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative contend that service 
connection is warranted for hepatitis and hepatitis C.  
Initially, it is noted that VA has an obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims 
(hereinafter the Court) held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) applied to all 
five elements of a service connection claim, which include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. 

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
The Court also held that such notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim 
(presumably any claim for compensation or pension) includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2005). 

That said, in July 2002 (and prior to the initial 
adjudication of these claim) the RO sent the veteran a letter 
that informed him of the evidence necessary to establish 
claims for service-connection, what evidence they would 
obtain, and what evidence he should submit.  This letter 
also, essentially, requested that he provide any medical 
evidence in his possession that pertained to this claim.  The 
Board finds that the notice requirements set forth have been 
met, because while the veteran was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date - i.e. the latter two elements of 
service connection, noted above - the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board concludes herein that the 
preponderance of the evidence is against the veteran's claims 
for service connection and as such, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

With respect to the duty to assist, it is noted that the 
veteran's service medical records, VA outpatient medical 
records, and private medical records have been associated 
with the claims file.  In addition, pursuant to the March 
2005 remand, a VA examination was accomplished.  The veteran 
identified records from a private hospital dated in 1994, but 
informed VA that these records have been destroyed.  There is 
no indication that any pertinent, available evidence was not 
received.  Thus, VA's duty to assist has been fulfilled. 

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had hepatitis A or C during 
service; (2) whether he has a current diagnosis of hepatitis 
A or C; and, if so, (3) whether any current diagnosis is 
etiologically related to service.  Medical evidence is needed 
to lend plausible support for all of the issues presented by 
this case because they involve questions of medical fact 
requiring medical knowledge or training for their resolution.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).

Hepatitis A

The veteran's service medical records show no evidence of 
hepatitis A during service, or at service separation.  
Subsequent to service, November 1994 private laboratory 
results showed that the veteran tested positive for the 
hepatitis A total antibody, but negative for the hepatitis A 
immunoglobulin (IgM) antibody.  However, there was no 
confirmatory testing or diagnosis.  September 2002 laboratory 
test results showed that the veteran was "reactive" to the 
hepatitis A, AB, total test, with a note indicating "this 
test detects total antibodies to hepatitis A, and does not 
differentiate between [immunoglobulin G] and IgM."  Again, 
no confirmatory testing or diagnosis was undertaken.  
Finally, August 2005 VA examination laboratory test results 
showed no evidence of hepatitis A antibodies.  

The evidence of record does not show that the veteran has a 
current diagnosis of hepatitis A.  Although as noted above 
there are tests which show the presence of hepatitis A 
antibodies, no confirmatory testing was conducted, and the 
antibodies were not present on the most recent examination 
and testing.  If the veteran had active hepatitis A, or 
previous hepatitis A exposure, such antibodies would have 
been present:

IgM antibody appears early in the 
disease but diminishes within several 
weeks, followed by the development of 
protective IgG antibody (anti-HA), 
which persists usually for life.  Thus 
IgM anti-HA is a marker of acute 
infection, whereas IgG anti-HA merely 
indicates previous exposure to 
[hepatitis A] and immunity to recurrent 
infection.  [Hepatitis A] invariably 
disappears after acute infection.  

The Merck Manual of Diagnosis and Therapy, Section 4, Chapter 
42 (17th ed. 1999) (emphasis added).  

The veteran has asserted that he was diagnosed with hepatitis 
A in the past, but that the records confirming such a 
diagnosis are unavailable, having been destroyed by the 
private medical facility.  However, in a service connection 
claim, VA must make a legal determination based on the 
evidence of record at the time of the rating decision.  See 
38 C.F.R. § 5107(a).  Accordingly, no confirmed diagnosis of 
hepatitis A having been shown, service connection is not 
warranted.  It is noted that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  See 38 U.S.C.A. § 1110; see Degmetich v. 
Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).

Because a confirmed diagnosis of hepatitis A is not of 
record, the preponderance of the evidence is against the 
veteran's claim.  As such, the benefit of the doubt doctrine 
is inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hepatitis C

The veteran also seeks service connection for hepatitis C.  
He claims that mass inoculations, heavy inservice and 
postservice alcohol and drug use, consumption of native food 
and water, and exposure to fellow service members' blood and 
mucous membranes, resulted in hepatitis C.  The recognized 
risk factors for hepatitis C include receipt of blood or 
blood products before 1992; intravenous and intranasal drug 
use; occupational exposure to contaminated blood or fluids 
via employment in patient care or clinical laboratory work; 
high risk sexual practices; hemodialysis; organ transplants; 
and body piercing or tattooing.  The evidence of record shows 
that although the veteran reported using drugs during 
service, during VA examination in August 2005, he denied that 
these were intravenous or intranasal drugs.  

The veteran's only documented risk factor was his alleged 
contact with fellow service members' blood and mucous 
membranes.  However, there is no evidence that this alleged 
contact resulted in hepatitis C.  The veteran's service 
medical records are negative for any symptoms of a liver 
disorder, or other findings related to hepatitis C.  
Subsequent to service, the first mention of hepatitis C was 
in 1994, 25 years after separation from service.  At that 
time, laboratory test results showed that the veteran tested 
positive the hepatitis C antibody, but there was no 
confirmatory testing or diagnosis of chronic hepatitis C.  
Additionally, a September 2002 private diagnostic report 
notes that the veteran was reactive to the hepatitis C 
antibody test, noting, "The [Center for Disease Control] 
recommends further evaluation of patients with reactive 
[hepatitis C virus] (HCV) [enzyme immunoassay] screen results 
by either: (1) detection of viremia by an HCV method or (2) 
HCV [recombinant immunoblot assay]." Again, there was no 
confirmatory diagnosis.  However, on VA examination in August 
2005, the VA examiner concluded that there was no evidence of 
current hepatitis C, and laboratory test results showed that 
the veteran's hepatitis C test was nonreactive. 

Accordingly, there is no evidence that the veteran currently 
has a diagnosis of acute or chronic hepatitis C.  Although 
the veteran had a positive enzyme immunoassay test result, 
under VA regulations, this is insufficient on which to base a 
grant of service connection for hepatitis C.  Such a positive 
result must be confirmed by a positive recombinant immunoblot 
assay, or a positive test for hepatitis viral ribonucleic 
acid.  In this case, such a confirmation has not been shown.  
To the extent that the veteran offers his own opinion that 
hepatitis C was incurred in service, his opinion is not 
probative on the issue.  Lay persons, such as the veteran, 
are not competent to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

Because a confirmed diagnosis of hepatitis C does not exist 
in the service medical records, the preponderance of the 
evidence is against the veteran's claim.  See Degmetich v. 
Brown, 104 F. 3d 1328, 1332 (1997).  As such, the benefit of 
the doubt doctrine is inapplicable, and the claim must be 
denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for hepatitis A is denied.

Service connection for hepatitis C is denied.



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


